

95 S3996 IS: To amend the Foreign Relations Authorization Act, Fiscal Year 1979, relating to the conduct of knowledge diplomacy.
U.S. Senate
2020-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3996IN THE SENATE OF THE UNITED STATESJune 18, 2020Mr. Portman (for himself, Mr. Carper, Mr. Barrasso, Mrs. Blackburn, Mr. Braun, Mr. Coons, Ms. Cortez Masto, Ms. Hassan, Mr. Hawley, Mr. Manchin, Mr. Risch, Mr. Rubio, Mr. Scott of Florida, Mrs. Shaheen, and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo amend the Foreign Relations Authorization Act, Fiscal Year 1979, relating to the conduct of knowledge diplomacy.1.Science and technology agreementsThe Foreign Relations Authorization Act, Fiscal Year 1979 (Public Law 95–426) is amended—(1)in section 502 (22 U.S.C. 2656b), by amending paragraph (5) to read as follows:(5)Federally supported international science and technology agreements should serve United States national security and economic interests by—(A)properly protecting intellectual property rights;(B)providing United States researchers with access to research and development opportunities and facilities;(C)ensuring that the flow of scientific and technological information between the United States and foreign countries, international organizations, and commissions of which the United States and 1 or more foreign countries are members is equitable and reciprocal, to the maximum extent practicable;(D)requiring foreign countries, international organizations, and commissions of which the United States and 1 or more foreign countries are members to adhere to United States scientific values, including openness, transparency, reciprocity, integrity, and merit-based competition; and(E)ensuring that the exchange of scientific and technological information between the United States and foreign countries, international organizations, and commissions of which the United States and 1 or more foreign countries are members is not contrary to United States foreign policy interests.; and(2)in section 504(a) (22 U.S.C. 2656d(a))—(A)by amending paragraph (2) to read as follows:(2)In coordinating and overseeing agreements described in paragraph (1), the Secretary shall consider—(A)scientific merit;(B)equity of access (as described in section 502(5));(C)possible commercial or trade linkages with the United States that may flow from the agreement or activity;(D)national security concerns; and(E)any other factors that the Secretary deems appropriate.; and(B)by adding at the end the following:(4)In furtherance of sections 501(3) and 502, the Secretary shall provide Federal science agencies, Federal law enforcement agencies, the Office of Science and Technology Policy, the Office of Management and Budget, and the Director of National Intelligence with access to a digital repository of United States Government bilateral and multilateral science and technology agreements, subagreements, and other unclassified or sensitive information provided by Federal agencies, in accordance with section 503(a)(1).(5)The Secretary, in coordination with the Office of Science and Technology Policy, the Department of Defense, the Department of Homeland Security, the Director of National Intelligence, Federal science agencies, Federal law enforcement agencies, and other appropriate Federal agencies, shall—(A)identify United States vulnerabilities in international cooperation that may place research funded by the United States Government at risk;(B)strengthen the security and integrity of United States scientific and research collaborations with key foreign partners; and(C)encourage the international scientific community to adopt and adhere to United States scientific values, including openness, transparency, reciprocity, integrity, and merit-based competition.(6)As used in this subsection, the term Federal science agency means any Federal department or agency to which more than $100,000,000 in research and development funds were appropriated for fiscal year 2020..2.Coordination of international science and technology partnerships biennial reportSubsection (e) of the International Science and Technology Cooperation Act of 2016 (42 U.S.C. 6625) is amended by striking the period at the end and inserting the following: “, which shall include—(1)an assessment of whether United States science and technology agreements are in compliance with section 502(5) of the Foreign Relations Authorization Act, Fiscal Year 1979 (22 U.S.C. 2656b(5));(2)a summary of science and technology agreements that are not in compliance with such section 502(5), and actions the United States Government has taken to bring such agreements into compliance; and(3)a description of the measures that have been taken by the United States Government, in accordance with section 504(a)(5) of the Foreign Relations Authorization Act, Fiscal Year 1979 (22 U.S.C. 2656d(a)(5))..